Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 03/09/2021 has been entered. Claims 1-4, 6-11, and 21-23 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and rejection of under 35 U.S.C. 112(b) as previously set forth in the non- final Office Action mailed 12/18/2020. New grounds for rejection, necessitated by amendments, are discussed.

Claim Objections
Claims 22 and 23 are objected to because of the following informalities: 
Regarding claim 22, “wherein microelectronic device” should read “wherein the microelectronic device” if referring to the same microelectronic device as established in claim 21 for clarity.
Regarding claim 23, “wherein microelectronic device” should read “wherein the microelectronic device” if referring to the same microelectronic device as established in claim 21 for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, claim 21 recites “a microelectronic device disposed, within the enclosure, on a side of the one or more microfluidic elements that opposes the cavity”, which is unclear. Is the side of the one or more microfluidic elements opposite of a side of the one or more microfluidic elements where the cavity is disposed (i.e. the microelectronic device is on a side of the one or more microfluidic elements that does not have the cavity)? Is the side of the one or more microfluidic elements against the cavity (i.e. the microelectronic device is on the same side as the cavity, wherein the cavity is against the one or more microfluidic elements)? The location where the microelectronic device is disposed is unclear. The word “opposes” is interpreted as being opposite or against an element. Claims 22-23 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120267239 A1, hereinafter "Chen") in view of Coursey et al. (US 20150182967 A1, hereinafter “Coursey”).
Regarding claim 1, Chen teaches a microfluidic component package (Fig. 6) comprising an enclosure (310), one or more microfluidic elements formed within the enclosure (120; paragraphs [0037]-[0038] teaches the copper trace 120 is the precursor of a fluidic channel), one or more openings formed in the enclosure (210,220) capable of allowing the one or more microfluidic elements to have contact with fluid, a cavity (interpreted as an area of 120) disposed within the enclosure, and a mechanism on the enclosure (259) capable of connecting to a surface. 
Chen fails to teach an optical element (optical filter) disposed on a first end of the cavity, wherein the cavity is between the optical element and the one or more microfluidic elements, wherein a second end of the cavity is facing the one or more microfluidic elements.
Coursey teaches a microfluidic device (Fig. 4) comprising a microfluidic layer (102) with a microfluidic channel (104), a printed circuit board (106), and a microelectronic device (425). Coursey teaches a cavity disposed within the enclosure (the cavity is interpreted as an area of recess 114 formed between the microfluidic channel 104 and optical filter 426) wherein an optical filter (426) is disposed on a first end of the cavity (the first end is interpreted as a side of the cavity where the optical filter 426 is located), wherein the cavity is between the optical element and the one or more microfluidic elements (the cavity is interpreted as the area 114 formed between the microfluidic channel 104 and optical filter 426), wherein a second end of the cavity (the second end is interpreted as a side of the cavity where the microfluidic channel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Coursey to provide a cavity within the enclosure and an optical element disposed on a first end of the cavity, wherein the cavity is between the optical element and the one or more microfluidic elements, wherein a second end of the cavity is facing the one or more microfluidic elements. Doing so would allow for imaging of microfluidic features at low cost and low power as taught by Coursey while isolating electronic components, such as the optical element, from fluid in the one or more microfluidic elements which would prevent damage to the optical element, improve the durability of the overall package, and improve optical measurement commonly performed with microfluidic devices.
Note that the functional recitations that describe the one or more openings and the mechanism do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions. 
Regarding claim 2, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen further teaches the microfluidic component package wherein the enclosure contains an opening (Fig. 6, element 210) capable of to allow fluid to enter and leave the interior of the enclosure, a sacrificial material (110) for temporarily blocking the opening (paragraph [0037]-[0038], “outer layer copper trace”), wherein the sacrificial material is capable of being removed after placing the package within a microfluidic system.
Note that the functional recitations that describe the opening and sacrificial material do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions. 
Regarding claim 3, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen further teaches the microfluidic component package wherein the sacrificial material is a material that can be removed using one of water, solvent, etchant, plasma, and evaporation (paragraph [0037]-[0038] teaches the sacrificial material is removable with an etchant).
Note that the functional recitations that describe the sacrificial material do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions. 
Regarding claim 4, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen further teaches the microfluidic component package further comprising electrical contacts (claim 4; Fig. 6, element 259) coupled to the enclosure capable of allowing electrical signal to enter and leave the enclosure.
Note that the functional recitations that describe the electrical contacts do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions. 
Regarding claim 6, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen in view of Coursey teach wherein the optical element 
Regarding claim 7, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen further teaches the microfluidic component package further comprising a mechanical coupling (regarded as mechanical fluidic connection 210) that is capable of allowing mechanical energy to enter and leave the enclosure.
Note that the functional recitations that describe the mechanical coupling do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions. 
Regarding claim 8, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen further teaches the microfluidic component package wherein the mechanical energy comprises one or more of pneumatic forces, hydraulic forces, and direct stressing forces (paragraph [0045] teaches a pump that pumps fluid into and out of the fluid channel of the device which is being interpreted as a hydraulic force).
Regarding claim 9, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen further teaches the microfluidic component package further comprising thermal coupling (paragraphs [0036]-[0037]; regarded as the encapsulant 310, which is thermally conductive because the encapsulant is made of a material (paragraph [0036], polydimethylsiloxane (PDMS)) that is thermally conductive) that is capable of allowing heat energy to enter and leave the enclosure. 

Regarding claim 10, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen further teaches the microfluidic component package wherein the package is mountable on a printed circuit board.
Note that the functional recitations that describe the package do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions. The instant claim limitations does not positively recite the structural limitation of the package mounted on a printed circuit board. As claimed, the package is capable of being mounted to a printed circuit board at another time. Should applicant desire additional patentable weight, it is suggested to recite “…the package is mounted on a printed circuit board.”
Regarding claim 21, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen in view of Coursey fail to teach the microfluidic component package further comprising a microelectronic device disposed, within the enclosure, on a side of the one or more microfluidic elements that opposes the cavity.
Coursey teaches a microfluidic device (Fig. 4) comprising a microfluidic layer (102) with a microfluidic channel (104), a printed circuit board (106), and a microelectronic device (425). Coursey teaches a cavity disposed within the enclosure (the cavity is interpreted as an area of recess 114 formed between the microfluidic channel 104 and optical filter 426). Coursey teaches the microelectronic device (425) is disposed within the microfluidic chip, on a side of the microfluidic channel (104) that opposes (interpreted as against) the cavity (area of recess 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Coursey to further incorporate the teachings of Coursey to provide the microfluidic component package further comprising a microelectronic device disposed, within the enclosure, on a side of the one or more microfluidic elements that opposes the cavity. Doing so would allow for imaging of microfluidic features at low cost and low power as taught by Coursey while isolating electronic components, such as the optical element, from fluid in the one or more microfluidic elements which would prevent damage to the optical element, improve the durability of the overall package, and improve optical measurement commonly performed with microfluidic devices.
Regarding claim 22, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen in view of Coursey fail to teach wherein microelectronic device is disposed directly below the cavity and the optical element.
Coursey teaches the microelectronic device (Fig. 4, element 425) is disposed directly below the cavity (the cavity is interpreted as an area of recess 114 formed between the microfluidic channel 104 and optical filter 426) and the optical element (426).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Coursey to further incorporate 
Regarding claim 23, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen in view of Coursey fail to teach wherein microelectronic device comprises a photosensor or a light source.
Coursey teaches the microelectronic device (Fig. 4, element 425) comprises a photosensor or a light source (paragraph [0049], “light source” and/or “photodetector”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Coursey to further incorporate the teachings of Coursey to provide the microelectronic device comprising a photosensor or a light source. Doing so would utilize well known devices for optical measurement for microfluidic devices that would have a reasonable expectation of successfully allowing optical measurement of fluid in the one or more microfluidic elements. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Coursey as applied to claim 1 above, and further in view of Padmanabhan et al. (US 20070003434 A1, hereinafter “Padmanabhan”).
Regarding claim 11, Chen in view of Coursey teach all of the elements of the current invention as stated above. Chen in view of Coursey fail to teach wherein the microfluidic component package is encapsulated within a microfluidic system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Coursey to incorporate the teachings of Padmanabhan to provide the microfluidic component package encapsulated within a microfluidic system. Doing so would help streamline analysis process, reduce the cost and burden on personnel, and increase convenience of sample analysis of the overall microfluidic device as taught by Padmanabhan.

Response to Arguments
Applicant’s arguments, see page 6, filed 03/09/2021, with respect to the rejections of claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) and claims 6 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US 20120267239 A1, hereinafter “Chen”) in view of Coursey et al. (US 20150182967 A1, hereinafter “Coursey”) and further in view of Padmanabhan et al. (US 20070003434 A1, hereinafter “Padmanabhan”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797